Order entered October 23, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-00850-CV

            AMERICAN HONDA MOTOR CO., INC., Appellant

                                       V.

   SARAH MILBURN, JOHN MILBURN, AND CAROLYN MILBURN,
                        Appellees

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-16-16470

                                   ORDER
                Before Justices Whitehill, Pedersen, and Reichek

       The Court finds that this case is at this time appropriate for mediation

 pursuant to the Texas Civil Practice and Remedies Code and the accompanying

 Rules for Mediation. Unless objected to by either party, the parties are

 ORDERED to select a mediator by mutual agreement and complete the

 mediation within 60 days of this Order’s entry. The mediation will occur at a

 time and place agreed to by the parties and mediator. The mediator shall notify

 the Court about the outcome of the mediation within ten days after the first
mediation session concludes. Any objection to this Order must be filed and

served upon all parties within fifteen days from this Order’s entry.




                                           /s/ Bill Pedersen, III
                                           BILL PEDERSEN, III
                                           JUSTICE
                                       RULES FOR
                                       MEDIATION


1.   Definition of Mediation. Mediation is a process under which an impartial person, the
     mediator, facilitates communication between the parties to promote reconciliation,
     settlement or understanding among them. The mediator may suggest ways of resolving
     the dispute, but may not impose the mediator’s own judgment on the issues for that of
     the parties.


2.   Conditions Precedent Serving as Mediator. The mediator shall not serve as a
     mediator in any dispute in which he or she has any financial or personal interest in the
     result of the mediation. Prior to accepting an appointment, the mediator shall disclose
     any circumstance likely to create a presumption of bias or prevent a prompt meeting
     with parties.


3.   Authority of Mediator. The mediator does not have the authority to decide any issue
     for the parties, but will attempt to facilitate the voluntary resolution of the dispute by
     the parties. The mediator is authorized to conduct joint and separate meeting with the
     parties and to offer suggestions to assist the parties achieve settlement. If necessary, the
     mediator may also obtain expert advice concerning technical aspects of the dispute,
     provided that the parties agree and assume the expenses of obtaining such advice.
     Arrangements for obtaining such advice shall be made by the mediator or the parties,
     as the mediator shall determine.


4.   Parties Responsible for Negotiating Their Own Settlement. The parties understand
     the mediator will not and cannot impose a settlement in their case. The mediator, as an
     advocate for settlement, will use every effort to facilitate the negotiations of the parties.
     The mediator does not warrant or represent that settlement will result from the
     mediation process.


5.   Authority of Representatives. Party representatives must have authority to settle and
     all persons necessary to the decision to settle shall be present. The names and addresses
     of such persons shall be communicated in writing to all parties and the mediator.


6.   Time and Place of Mediation. The mediator shall fix the time of each mediation
     session. The mediation shall be held at the office of the mediator, or at any other
     convenient location agreeable to the mediator and the parties, as the mediator shall
     determine.
7.    Privacy. Mediation sessions are private. The parties and their representatives may
      attend mediation sessions. Other persons may attend only with the permission of the
      parties and with the consent of the mediator.


8.    Confidentiality and Privilege. Confidential information disclosed to a mediator by the
      parties or by witnesses in the course of the mediation shall not be divulged by the
      mediator. All records, reports or other documents received by a mediator while serving
      in that capacity shall be confidential. The mediator shall not be compelled to divulge
      such records or to testify in regard to the mediation in any adversary proceeding or
      judicial forum. Any party that violates this order shall pay all reasonable fees and
      expenses of the mediator and other parties, including reasonable attorney’s fees,
      incurred in opposing the efforts to compel testimony or records from the mediator.


9.    No Stenographic Record. There shall be no stenographic record of the mediation
      process and no person shall tape record any portion of the mediation session.


10.   No Service of Process at or near the Site of the Mediation Session. No subpoenas,
      summons, complaints, citations, writs or other process may be served upon any person
      at or near the site of any mediation session upon any person entering, attending or
      leaving the session.


11.   Termination of Mediation. The mediation shall be terminated: A) By the execution
      of a settlement agreement by the parties; B) By declaration of mediator to the effect
      that further efforts at mediation are no longer worthwhile; or, C) after the completion
      of one full mediation session, by a written declaration of a party or parties to the effect
      that the mediation proceedings are terminated.


12.   Interpretation and Application of Rules. The mediator shall interpret and apply these
      rules.


13.   Fees and Expenses. The mediator’s daily fee, if agreed upon prior to mediation, shall
      be paid in advance of each mediation day. The expenses of witnesses for either side
      shall be paid by the party producing such witnesses. All other expenses of the
      mediation, including fees and expenses of the mediator, and the expenses of any
      witness and the cost of any proofs or expert advice produced at the direct request of the
      mediator, shall be borne equally by the parties unless they agree otherwise.